NO. 07-01-0313-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  OCTOBER 22, 2001

                         ______________________________


                           SUSAN MORROW, APPELLANT

                                           V.

                   ALLSTATE INSURANCE COMPANY, APPELLEE


                       _________________________________

     FROM THE COUNTY CIVIL COURT AT LAW NO. 3 OF HARRIS COUNTY;

            NO. 723,696; HONORABLE LYNN BRADSHAW-HULL, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Susan Morrow perfected an appeal from the trial court’s order granting

summary judgment in favor of appellee Allstate Insurance Company on her counterclaim

for attorney’s fees. The clerk’s record was filed on June 29, 2001. Appellant’s brief was

due to be filed on July 30, 2001, but has yet to be filed. Also no motion for extension of

time has been filed. By letter dated October 2, 2001, this Court notified appellant’s
counsel, Sean K. McPherson, of the defect and also directed that counsel reasonably

explain by October 12, 2001, the failure to file a brief together with a showing that

appellee has not been significantly injured. Counsel did not respond and the brief remains

outstanding.


      Accordingly, we dismiss the appeal for want of prosecution. Tex. R. App. P.

38.8(a)(1) and 42.3(b).


                                         Don H. Reavis
                                           Justice



Do not publish.




                                            2